Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 8 are rejected as being vague and indefinite when they each recite:
    PNG
    media_image1.png
    165
    845
    media_image1.png
    Greyscale
; the scope of the protection sought is not clear. Claims 1 and 8 each fail to particularly point out and distinctly claim the ring A1 in the compound of formula (1).

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a dibenzofuran-ring-containing compound comprising a 1,3-cyclopentylene ring substituent: U.S. Patent No. 8,801,966 
    PNG
    media_image2.png
    217
    422
    media_image2.png
    Greyscale
(column 8, line 65) wherein the substituent comparable to the ring A1 is a 1,3-cyclopentylene, the substituents X2 and X1 , comparable to the substituents Y1 and Y2 in the compound of the present formula (1), are each independently H or F, the substituents R and R’, comparable to the substituents R1 and R2 in the compound of the present formula (1), are H or an alkyl group. However, the cyclohexane ring (see arrow) is not inclusive of the comparable substituent Z1 in the compound of the present formula (1).

Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722 

/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722